  Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 1 of 23

AO 91(Rev.08/09) Crimi
                     nalComplaint

                                U NITED STATES D ISTRICT C OURT
                                                          forthe
                                               Southern DistrictofFlorida

               United StatesofAmerica
                           V.
             DANIELJAMESSUMMERS          ,                          CaseNo.    lh -Y tY -O LB
           THOMAS PATRICK HANFORD,                                                           FILED BY                       D
                                                                                                                                C.
                                                                                                                                .




                                                                                                        MAt 23 2219
                                                CRIM INAL COM PLAINT                                 CANGELAE.NOBLE
                                                                                                     s LEaK u.s.olsm c'r
                                                                                                      .D.og FF
                                                                                                             LA. - w.RB.
         1,thecomplainantin thiscase,state thatthefollowing istruetothebestofmy knowledge and belief.
Onoraboutthedatets)of     01/07/2015-12/05/2017      inthecountyof                           Palm Beach             inthe
   Southern    Districtof       Florida      ,thedefendantts)violated:
           CodeSection                                                 OffenseDescri
                                                                                   ption
18U.S.C.jj371and2314                         Conspiracy to transpod stolengoods in interstate com m erce.
18U.S.C.jj371and2315                         Conspiracy to sellstolen goods aftertransportation in interstate com m erce.
18U.S.C.jj371and1832                         Conspiracy to possessstolentrade secrets.
18U.S.C.j1956(h)                             Conspiracy to Iaundermoney.




       Thiscriminalcomplaintisbased on thesefacts'
                                                 .
See AttachedAffi
               davit




         W Continuedontheattachedsheet.


                                                                                     Complainant'
                                                                                                ssignature

                                                                               Roald Novales,FBISpecialAqent
                                                                                      Printed nameand title

Sworn to before meand signed in my presence.

Ilate:         F - J-golR                                                                 z/
                                                                                           x--
                                                                                        Judge'ssignature

City and state:                 W estPalm Beach,FL                         Dave Lee Brannon,U.S.Magistrate Judge
                                                                                      Printednameand title
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 2 of 23




                   A FFIDA V IT O F SPEC IA L A G EN T R O A LD N O V A LES

        1,RO A LD N OV A LES,hereby sw earand affinn as follow s:

               lam aSpecialAgent(SA)withtheFederalBureauoflnvestigation(FBl),andhave
 so been em ployed since 2002. D uring m y tenure,1have been assigned to FB1-San D iego and FBl-

 M iam iField O ffices w here lhave w orked investigations targeting intem ationaldrug trafficking,

 violentstreetgangs,m oney laundering,inter-statetransportation ofstolen goods,white-collarfraud

 and national security m atters. Currently, l am assigned to FBl-M iam i's W est Palm Beach

 RegionalOfficewherelattendtonationalsecuritymatters. Duringmy seventeen(17)yearsasa
 SpecialA gentw ith the FBI,lhave been involved in various crim inalinvestigations acrossa broad

 array ofviolations which have soughtprosecution in both State and Federalcourts. From 2013-

 2018,Iinvestigated health care m atters affecting both the private insurance sectorand governm ent

 sponsored progrnm s,to include fraud schem es com m itted againstCenters for M edicare Services

 (CM S),investigationswhichinvolvedtheU.S.DepartmentofHea1th and Human Services(HHS)
 andtheFood andDrugAdministration(FDA).
               The facts contained in this aftidavit are based on m y personal know ledge and

 investigative observations,infonnation obtained from Cooperating lnformants (C1s)and other
 individuals who have been interview ed,as well as facts related to m e by other agents and 1aw

 enforcem ents ofticials.

               l have prepared this affidavit in support of a com plaint charging D aniel Jam es

 Summers(SUM M ERS),akaççlonathan Taylor,''and ThomasPatrick Hanford (HANFORD),aka
 ûûpatrick James,''with conspiracyto violate federalcriminalstatutes 18 U.S.C.j2314,interstate
 transportation ofstolen property, 18 U.S.C.j2315,sale ofstolen goods, 18 U.S.C.j 1832,
 possession of stolen trade secrets,and l8 U.S.C.j 1956(a)(1)(B)(i),money laundering.This
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 3 of 23




 affidavitdoesnotcontain al1the factsofthisinvestigation know n to m e orto otherlaw enforcem ent

 officials. Rather,it sets forth only those facts necessary to establish probable cause to issue the

 requested com plaint.

                                            Background

               The victim ofthe offenses under investigation is V ictim 1.V ictim l is a subsidiary

 of a m ultinationalcom pany.It was previously ow ned by severalother parent com panies and has

 changed its nam e several tim es, including during the course of the offense conduct. ln this

 affidavit,1w illreferto the victim com pany and allits corporate predecessorsasV ictim 1.

               Victim 1 m anufactures equipm entused to perform ophthalm ologicallaser surgery,

 com m only known asLA SIK . Victim 1 provides equipm entforuse in perfonning LA SIK surgery

 to ophthalm ologists. V ictim 1enterssalesorlease agreem ents and patentlicense agreem entsw ith

 the ophthalm ologists w ho use its equipm ent. These patent license agreem ents require the

 ophthalm ologistto use a key card to activate the m achinery each tim e the ophthalm ologistusesthe

 eqtlipm entto PCCfOI'ITI Surgery. The purchase of the key card provides a per-use license to use

 Victim 1'spatented LA SIK technology. V ictim 1 sellsthese key cardsto ophthalm ologists. The

 technology on the key cards provide a specific num ber ofLA SIK eye surgeries tdcredits''that are

 purchased by the doctors using the LA SIK m achine. A V ictim 1 key card consists ofa physical

 plasticcard(similarto acreditcard)with embeddedintegrated circuitsand softwareprogrammed
 thereon. O n June 22, 2017, V ictim 1 counsel identified 55 patents that are licensed to

 ophthalm ologistswho useV ictim 1'sLA SIK equipm entand treatm entcards. A ccording to V ictim

 1'scounsel,as ofJune 22,2017,47 ofthese patentsw ere expired and eightrem ained active.
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 4 of 23




                V ictim 1's m achines are capable ofdifferenttypes of laser eye surgery. Victim 1

 sells separate treatm entcards for each type of procedure. The proceduresthat can be perform ed

 include V isionK ey,also know n as Standard,surgery;Custom surgery,and l-Design surgery.

                Before the key cards can be used to activate a V ictim 1 LA SIK m achine,the cards

 m ust be program m ed. A first level of program m ing is carried out by the vendor from w hich

 Victim 1 buys the cards.V ictim 1 personnel carry out a second level of program m ing, using

 inexpensive, off-the-shelf personal com puters and card-reading equipm ent. H owever, the

 softwareusedtoprogram thecardswasdesignedbyVictim 1inconjunctionwithoneofitsvendors,
 SCB Solutions,al1 of w hich is proprietary. lt is not available to anyone outside V ictim 1. ln

 addition,each LA SIK m achine isserialized and a treatm entkey which hasbeen program m ed to be

 used on that particula.
                       r LA SIK m achine w ill not function on any other LA SIK m achine

 m anufactured by Victim         This treatm ent card system is proprietary to V ictim 1. The

 investigation has revealed no other com m ercially available treatm ent card system like the one

 V ictim 1 and its vendors have designed and im plem ented.

        8.      The second-levelprogram m ing requires the use of a m aster card called a SAM -E

 card. Like a key card,a SA M -E card is the size as a creditcard and contains an em bedded sm art

 chip. V ictim 1'sproprietary soûw are willnotallow a key card to beprogram m ed unlessa SA M -E

 card is inserted into the com puteratthe tim e the softw are isrun. V ictim 1 also usesa second type

 of m aster card,a SA M -C card,to operate its key card system . The SA M -C card is physically

 em bedded inside a V ictim 1 LA SIK m achine and keeps track of the m achine's serialnum ber. A

 person does notneed to have a SA M -C card to program a treatm entkey card.

        9.      lndividual1 is an ophthalm ologist w ho practices in Boca R aton,in the Southern

 D istrict of Florida. H e uses V ictim 1 LA SIK equipm ent in his practice. ln N ovem ber and
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 5 of 23




 December2016,SpecialAgent(SA)M aximillianPagano,OfficeofCriminalInvestigations,Food
 and Drug Administration,and myself,interviewed a cooperating informant(Cl-1)regardingthe
 activities of lndividual 1. Cl-l w itnessed the activity at lndividual 1's Boca Raton oftice from

 approxim ately January through July 2016. CI-1 observed lndividual1 in possession of several

 ''counterfeitblack cards''thatlndividual 1 used in place ofthe approved V ictim 1 w hite key cards.

                lndividual2       an ophthalm ologist w ho practices in Las V egas, N evada.

 Individual2 uses V ictim 1 LA SIK equipm entatthatlocation. SpecialA gentPagano and m yself

 have spoken to a separate cooperating w itness, hereafter referred to as ûûCl-2,''w ho previously

 w orked for lndividual2 athisLas V egaspractice. On M arch 27,2017,Cl-2 reported thathe had

 m etindividuals whom he knew as ''Patrick'
                                          'and ''Jonathan''through Individual2,approxim ately

 one and a halfto tw o years earlier. C1-2 provided SA Pagano and m yselfw ith tw o key cards that

 ûtpatrick''had provided Individual2 and thatIndividual2 had already used. These cardsm atch C1-

 1'sdescription ofthe counterfeitcardsthatCl-1 saw atlndividual 1'soffice. Cl-2 stated thatwhen

 tipatrick''arrives atlndividual2's office to deliver the counterfeit cards,he w ill only give a few

 days prior notice and is paid in cash by Individual2 for the counterfeit LA SIK cards. Cl-2 said

 that(T atrick''told Individual2 and Cl-2 to ''hide the cards''and to also buy legitim ate LA SIK cards

 from Victim 1 every once in a w hile to give them the im pression thatlndividual2 office w as still

 ordering legitim ate cards. Cl-2 has personally w itnessed Stpatrick'' and lçlonathan'' deliver

 counterfeit LA SIK cards to Individual2's office. ûûlonathan'' told C1-2 he used to w ork for

 V ictim 1. dklonathan''added thathe w asone ofthe engineers who m adethe key cards atV ictim 1,

 butleftthe com pany overa contractdisagreem entw ith V ictim 1 executives.

        11.     V ictim 1 representatives have previously infonned SA Pagano and m yself abouta

 form erem ployee,SU M M ERS. SU M M ERS oversaw the creation ofthe key card system in 2008-
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 6 of 23




 2009 and had fullaccess to the physical equipm entthat Victim 1 used to prograna the cards.

 SU M M ERS had fullaccessto these cardsw hen he wasan em ployee atVictim 1. SUM M ER S left

 V ictim 1 in early 2015 after severalunfavorable perform ance review s. According to a V ictim 1

 representative,a V ictim 1 em ployee who knew SU M M ER S stated thatHA N FORD w as a friend of

 SU M M ERS.



                    SuM c lts'sEflbrtsto ReverseEngineerV ictim 1K ey Cards

                On August10,2017,in casenumber 17-8337-171.8 (SDFL),theHonorable Dave
 Lee Brannon,U .S.M agistrate Judge,signed a w arrant authorizing a search of the em ail account

 dan.summers@ outlook.com. Pursuant to this warrant, we obtained M icrosoft's subscriber
 inform ation forthe em ailaccount,w hich indicatesthatthe accountis assigned to çr an Sum m ers''

 atzip code 95051. Searchesofpublic and other records,including SU M M ERS'S driver'slicense

 records,indicatethatSUM M ER S livesatan addressin SantaC lara,Californiaw ith zip code 95051.

                SU M M ERS'S em ail account included correspondence betw een SU M M ERS and

 Individual3. ln his em ail signature line, lndividual3 describes him as a Sûhighly innovative

 softw are architect.'' O n O ctober 23,2013,SU M M ER S w rote to lndividual3 thathe w anted to

 hireIndividual3foraprogrammingjobinvolvingtheprogramminglanguageJAVA. Theemails
 revealthat,on orshortly before October27,2013,SU M M ER S gave lndividual3 a sm artcard w ith

 an em bedded chip. ln one ofhis em ails,lndividual3 described the card as a Ccv isionK ey Card.''

 A lso in late October,lndividual3 sentseveralem ails indicating he w as expecting docum entation

 from SU M M ER S to help him understand how the card w orked. H owever,on January 26,2014,

 SU M M ER S told Individual3 thathe w ould preferto go forward w ithoutthe docum entation iûunless

 w e run into a brick w all.'' SUM M ER S added,ûû-l-he less Ibring itup the better.''
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 7 of 23




                O n February 26,2014,SU M M ERS asked lndividual3 to buy cardsw ith em bedded

 chips.SU M M ERS gave Individual3 the nam e of a vendor from w hich he could buy the cards.

 SUM M ER S explained that,if SU M M ERS called the vendor,ûûthey w ould know whatI'm doing.''

 lndividual3 declined to buy the cards, explaining that ûûit adds to m uch traceability''to him .

 Individual3 addedthatitwouldbeokay çfgilf1had alegitimatereason forusingthecards....''
 Individual3 stated that he w anted to have ûtplausible deniability if any kind oflaw suitcam e into

 play.'' That is the last em ail betw een SU M M ERS and lndividual3 found in SUM M ER S'S

 account.

                                         JDT Solutions,LLC

                lndividual4 isa certified public accountantw ho preparesSU M M ER S'Stax returns.

 ln A pril 2013, six m onths before SU M M ERS contacted lndividual3, SU M M ERS em ailed

 lndividual4 that he w anted lndividual4's advice on a new business SU M M ER S w as starting.

 Then, from O ctober 2014 through January 2015, after SUM M ER S finished em ailing w ith

 Individual3,SUM M ER S and lndividual4 exchanged a seriesof em ailsaboutthe incorporation in

 N evada ofa business called JD T Solutions LLC . O n January 7,2015,Individual4 wrote thathe

 wasn't sure they needed to set up a second corporation in N evada,butthatthey w ould definitely

 wantto setup a Califonzia LLC . Individual4 also said thathe w ould be the only m em berofthe

 Nevada LLC Sksince itis going to be a flush thru LLC anyw ay and itkeepsyournam e offthe rolls.''

 On January 15,2015,Individual4 w arned SU M M ERS thatitw ould VûN OT''bea good ideato nam e

 the Califonzia com pany IûJDTL Solutions.'' lndividual4 explained that,ifanyone w ere to look up

 JD T,thatperson w ould also find JD TL,ûddraw ing instantattention to us.'' lndividual4 also w rote

 thatû11w illstartm isdirection once w e are up and rolling.''
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 8 of 23




               JDT Solutions LLC w asincorporated in N evada on January 8,2015. lndividual4

 w as the m anaging, and only, m em ber. 1ts official corporate address w as the address of the

 com pany that served as JD T'S registered agent. A t least as far as m y investigation has found,

 SU M M ER S and lndividual4 did not incorporate any other businesses,despite their discussions

 about doing so. On January 12,2015,four days after incorporating JD T Solutions,lndividual4

 opened a W ells Fargo bank accotm tin the com pany's nam e. lndividual4 w as the only signatory.

 O n January l4,2015,lndividual4 opened a private m ailbox in JD T Solutions' nam e in R eno,

 N evada. He subm itted the notarized application by fax and FedEx.

               On January 27,2015,SU M M ERS'S Bank of Am erica credit card w as used to buy

 H AN FO RD an airplane ticketon U nited A irlines. O n February 5,2015 the card w as used to buy

 SUM M ER S a U nited A irlinesticket.

               On June 6,2017,in case number 17-8203-W M (SDFL),the Honorable W illiam
 M atthew m an,U .S.M agistrate Judge,signed a w arrant authorizing a search of the em ail account

 jdtsolutions@ outlook.com. As discussed later in this affidavit,HANFORD used this email
 addressto com m unicate w ith CS-1. Based on the em ailcontentreceived pursuantto the w arrant,

 sum m arized in this affidavit,l believe that SU M M ERS also som etim es used the JD T Solutions

 em ailaccount.

               On February 10,2015,mrtht@ yahoo.com forwarded an Expediatravelitineraryto
 the JDT Solutions em ail account.         Y ahoo records indicate that          Yahoo account

 mrtht@ yahoo.com is assigned to Ctslr.Tom Hanford.'' Furthermore,HANFORD included
 mrtht@ yahoo.com in hiscontactinfonnation fora creditcard. According to the itinerary that
 HAN FO RD forw arded from his Y ahoo accountto the JD T Solutions account,H AN FOR D w as

 scheduled to fly on a United A irlinesflightfrom San Francisco to Tam pa on February 10,2015 and
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 9 of 23




 to return on February 17,2015. In June 2017,United Airlines reported thatithad no recordsof

 any travelby H AN FO RD . H ow ever,I do not know how long United A irlines retains records of

 travel.

           20.   Creditcard and hotelrecords indicate thatSU M M ER S and a second person anived

 atthe W aldorf Astoria Boca Raton on February 12,2015 and checked outthe next day,February

 13,2015. On February 15, 2015 SUM M ER S' card w as charged by the D oubletree D eerfield

 Beach. The credit card records indicate an arrival date of February 13, 2015. A lso on

 February 15,2015,SU M M ERS'card w ascharged by Em bassy Suites Boca Raton,w ith an anival

 date ofFebruary 14.

           21.   On Friday,February 13,2015,SU M M ER S em ailed Individual4 thathe had a check

 for lndividual4. On M onday, February 16, the JD T Solutions em ail account sent an em ail to

 Individual1. Theemailwassigned by ûtpatrick James''and ûûlohnathan gsiclTaylor''and read,
 ;ûW e w anted to thank you again foryourtim e,and look forw ard to assisting you w ith future needs.

 Ifyou stillw anta standard card asw ellw e can have one sentto you w ithin 3-5 businessdays.''On

 February 18,2015,an $8,000 check from Individual1'sbusinessaccountwasdeposited to JDT'S
 bank account. The check wasdeposited in SantaClara,California. The check w asdated February

 13,2015 and m ade outto JD T Solutions. The m em o line read,çslasercards.''

                 On M arch 11, 2015,lndividual4 signed a check to HANFORD for $1648.60.
 HAN FO RD deposited the check into hispersonalbank account. On A pril21,2015,lndividual4

 signed a check to SUM M ERS for $6,000. The m emo line read, Esconsulting.'' SU M M ER S
 deposited the check into his personalbartk account. Atthatpoint,the JD T Solutionsaccountwas

 alm ostem pty.



                                                 8
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 10 of 23




                GoDaddy.com, LLC is a domain registrar thatregisters lntenzet domain names

  (names thatcan be used as addresses on the W orld W ide W eb) on behalfofits customers.
  G oD addy records indicate that, on April 24, 2015, GoD addy registered the dom ain nam e

  jdtsolutions.net on behalf of HANFORD. On April24,2015,GoDaddy sent an emailto
  HA N FORD 'S Yahoo account confinning the registration of the dom ain nam e. H AN FO RD

  forwarded GoD addy'sem ailto the JD T Solutions accountw ith the m essage,ç$Ialso paid an extra

  feetodisguisethecreatorofthewebsite,soifpeopledo asearchto seewhoctrated (sicjthatinfo
  willnotbeaccessiblel.q''
         24.    On N ovem ber21,2015,SUM M ER S em ailed lndividual4 thathehad anothercheck

  forlndividual4. Twodayslater,in San Jose,a$6,000check from Individual1'sbusinessaccount
  wasdeposited in the JD T Solutionsaccount. lndividual1's check w as dated N ovem ber 12,2015.

  The m em o line on the check read çûconsulting services.'' Individual1's tw o checks,discussed in

  thisaffidavit,w ere the only deposits into the JDT Solutions account excepta sm alldepositm ade

  when the accountw as opened.

         25.    On N ovem ber25,2015,tw o days after the depositoflndividual1's second check,

  lndividual4 w rote checksfrom the JD T Solutionsaccountto SU M M ER S,H AN FORD ,and him self

  (lndividual4)for$2,025each,essentially emptyingtheaccount.
         26.    On January 23,2016,SU M M ER S sentan em ailfrom his Outlook em ailaccountto

  the JD T Solutionsem ailaccount. The em ailappearsto be draftlanguage ofan em ailto be sentto

  a ûCD r.M ccree.''ûtM ccree''is probably D r.W illiam E.M cRee,an ophthalm ologistin California

  who is a custom er ofV ictim 1. The draftem ailrequests,ûtlfpaying by check isyour only option

  than gsicl l would ask you to add ûconsulting Service' in the notes line of the check.''
  SUM M ERS'S draftw as found in the lû-l-rash''folder ofJDT Solutions'account. N o sim ilarem ail
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 11 of 23




  wasfoundin JDT Solutions'Sentltem sfolderand 1donotknow whetherthedraftemailwasever

  senttoMcRee(M cCree).
                                lnve-stigation by C oopem ting Source

                Beginning in M arch 2017, 1 conducted an investigation of H A N FORD and

  SU M M ERS w ith the cooperation of CI-1,the fonuer em ployee of lndividual 1 who is discussed

  above. Cl-1 has been paid several thousand dollars for his/her cooperation, in addition to

  reim bursem entforhis/herexpenses. Before CI-1 began assisting this investigation,CI-1 had not

  m etnorcom m unicated w ith neither SU M M ERS or HA N FOR D .

         28.    Betw een M arch and O ctober2017,Cl-1 and HA N FOR D com m unicated by em ail,

  text m essage, telephone calls, and in person. ln C l-1's com m unications w ith HA N FORD ,

  H AN FOR D introduced and referred to him self as ûûpatrick Jam es.'' In all their em ail

  com m unications, H AN FORD used the JD T Solutions em ail accotm t.             represented to

  H AN FORD that Cl-1 w as a business associate of C l-2 and thathe/she w anted to buy key cards

  from HAN FO RD .

         29.    O n M arch 31,2017,H AN FO RD offered Cl-1 key cards which allow ed the userto

  conductLA SIK eye surgery using V ictim 1 equipm entata fraction ofthe costcom pared to w hen

  the key cards w ere boughtdirectly from V ictim 1. H AN FO RD described his cards as ûtidentical

  Java based cards.'' H A N FORD explained thatV ictim 1's Sçpatent''had expired and this w as the

  reason why HANFORD and hisassociatets)were ableto sellthese key cardsata fraction of
  V ictim 1'sprice.

         30.    O n April1,2017,HA N FORD texted C1-1thatûsw e w ould like to rem ain 'underthe

  radar'ifyouknow whatlmean. Sojustproceedwithcaution,there'sdocsgdoctorsjthataredown
  and obviously docs thatare not. W ef
                                     renotlookingto getbig,qualityofgsiclquantityl''
                                                10
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 12 of 23




                 O n April 4,2017,C l-1 advised H AN FORD over em ailthatC 1-1 had a doctor in

  South Florida interested in purehasing H AN FO RD 'Seards. O n A pril5,2017,H AN FO RD advised

  via em ailhe w ould be able to send tûsam ple''key cards. H AN FO RD rem inded Cl-1to keep a1lof

  thisontheûkdownlow''andthatHANFORD andassociatets)wantedtokeepitûûsmall.''
                 O n April 13,2007,H AN FOR D and C1-1 spoke via telephonic call. H AN FO RD

  and Cl-1 discussed how H AN FO RD 'S key cards w ere loaded w ith 100 treatm entsvs.the 2 or 10

  treatmentstypically soldby Victim 1. HANFORD statedthatthepriceofhiskeycardswas$8,000

  (USD)ifpaidincashand $10,500(USD)ifpaidby check. HANFORD again mentionedthatthe
  reasonwhyheandhisassociatets)wereabletosellthesekeycardswasbecauseVictim 1'spatent
  had expired.

         12.     On April 17,2017, a U PS package w as delivered to an address in M iam i-Dade

  County,in the Southern D istrict of Florida,that Cl-1 had provided H AN FO RD . U PS records

  indicated that the package w as sent on April 14, 2017 from San Luis Obispo, California.

  H AN FO RD livesin Avila Beach,California,w hich isaboutten m iles from San LuisObispo. The

  package contained one treatm entcard capable ofauthorizing ten Custom treatm ents on a V ictim 1

  LA SIK m achine. Previously,C1-1 had provided HA N FOR D a specitic serialnum ber belonging

  to a V ictim 1 LA SIK m achine. Sim ilarly, in a1l cases discussed in this affidavit in w hich

  HANFORD provided treatmentcardsto C1-1,C1-1 firstprovided therequired serialnumberts).
  A n FB1 forensic exam ination found H AN FORD 'S latentfingerprints on the treatm entcard in the

  U PS package and on a sleeve the card cam e in.

                 From late-A prilto m id-M ay,2017,H AN FO RD and Cl-1had m ultiple conversations

  via telephonic calls,textm essages and em ails,w here they arranged for H AN FO RD to send Cl-1

  two(2)additionalsampletreatmentcards.
                                                11
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 13 of 23




                On M ay 15,2017,a FedEx package wassentfrom San LuisObispo,Califom ia to

  theaddressthatCI-1had givenHANFORD. Thepackagecontainedtwo(2)additionaltreatment
  cards,each ofwhich wascapableofauthorizingtwenty Custom treatm entson thespecificserialized

  V ictim 1 LA SIK m achine w hich C1-1 had previously provided. The cards w ere inside a standard

  white envelope, which were inside the FedEx envelope. Forensic exam ination found

  H AN FOR D 'S latentfingerprintson the FedEx envelope and the white envelope.

                ln em ails in late M ay 2017,C1-1 negotiated w ith H AN FORD over the price of

  additionaltreatm entcards. O n M ay 22,2017,HA N FORD agreed to sellCI-1 treatm entcards for

  100 Custom treatments for $6,000 ($60 perprocedure)and treatmentcards for 100 Standard
  treatmentsfor$5,000($50perprocedure). A ccordingtoaV ictim 1representative,thecom pany's
  prices aren'tthe sam e for every doctor. H ow ever,the com pany sells Standard treatm ent cards to

  lndividual1 and Individual2 for $110 perprocedure and Custom treatmentcards for $245 per
  procedure.

         16.    On June 6,2017,in case number17-8202-W 51 (SDFL),the Honorable W illiam
  M atthem nan, U .S. M agistrate Judge, signed a w arrant authorizing tracking of the location of

  HAN FO RD 'Scellphone,thephone he had used to com m unicate w ith C1-1,for30 days. On June

  28,2017,incasenumber17-8260-D1-,
                                 8 (SDFL),theHonorableDaveLeeBrannon,U.S.Magistrate
  Judge,signed a w arrant authorizing tracking of the location of HA N FOR D 'S cellphone for an

  additional30days. On July27,2017,incasenumber17-8304-W M (SDFL),JudgeM atthewman
  signed a w arrantauthorizing tracking ofthe location ofthe cellphone foran additional30 days.

                On June 8,2017,HA N FO RD m et C1-1 at a restaurant in Boca Raton,FL w here

  HANFORD provided six (6)unauthorizedtreatmentcardsin exchangefor$30,000USD in cash.
  This m eeting was consensually recorded by C1-1. ln total,these cards allowed the userts)to

                                                 12
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 14 of 23




  perform 300 Custom and 300 Standard treatments (surgeries)on Victim 1 LASIK machines.
  D uring the m eeting,H AN FO RD stated that he and his Etboss''Skrecom m end''and (tprefer''that

  doctors continue to buy treatm entcards from V ictim 1. H AN FO RD stated thatthe doctorshave

  tothinkaboutservice(factory scheduledmaintenance).
         18.    O n Saturday, June 24, 2017, H AN FO RD inform ed CI-1 that HA N FOR D w as

  shipping C1-1 tw elve m ore treatm entcards. A gents received a Fedl!x package on June 28,2017

  at the address that C1-1 had given H AN FORD . FedEx records indicate that the package w as

  shipped from Coopertino, Califom ia on June 24, 2017. SU M M ERS lives in Santa Clara,

  Califolmia,which isnearCoopertino. The package contained twelve (12)additionaltreatment
  cards,eachofwhichwascapableofallowingtheuserts)toperfonnten(10)Custom treatmentson
  a V ictim 1 LA SIK m achine. On June 24,2017,tracking data show ed H A N FORD 'S cellphone at

  SUM M ERS'S residence. Later that day,H AN FO RD 'S cellphone traveled to Avila Beach,CA ,

  where he resided.

                On June 28,2017,in a phone conversation,H AN FO RD w arned C1-1 that tûthese

  cardsaren'tforeveryone....(Yjouhavetobeupfrontwiththem thathey,theseareblack cards.
  Y ou know w hat 1 m ean? .. .There . ..could be som e legality stuff you know ,possibly,and

  depending on ...w hether or notthe specific doctors'...patents are good ornot.'' H AN FO RD

  added thathe and SU M M ER S m ightstop taking new clients in the new yearbecause ûtw eneverdid

  thisto,to go superbig. W e alw aysw anted ...to kinda stay underthe radara little bit,right?''

         20.    On July 28,2017,a person identifying him selfas (tlonathan''called C1-1 to discuss

  an upcom ing m eeting thatH AN FO RD and Cl-1 had planned in San Francisco,CA . D uring the

  conversation,ttlonathan''told CI-1 thathe had w orked atV ictim 1. ûtlonathan''w as recruited to

  w ork atV ictim 1in the early 1990sand assigned to design atreatm entcard system forthecom pany.

                                                13
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 15 of 23




  kçlonathan''explained thathewastheittechnicalguy''andthatHANFORD,whom hereferredtoas

  tdpatriek7''w as in-eharge of lsoperations/sales.'' kflonathan''explained that ûkthis is a Java card.

  A nd w hatw e've done isw e'veprogram m ed itto em ulate''V ictim 1'streatm entcards. H e claim ed

  that (tw e basically reverse engineered w hatthey had ...'' He claim ed to buy reprogram m able

  cardsfor$500 each. He also claim ed thathe had spentûûhalfa m illion''in inventory and tûthree

  quartersofamillion''ondesignandthathehadû$abunchofcodejockeys''toemulatetheVictim 1
  cards. Ctlonathan'' further stated that Victim 1's Sûpatents for all previous stuff except for the

  I-D esign''had expired. He told Cl-1 thatitw e had a ...law yer ...look up allthe patentsr''and

  thatthe law yertold them Slthe sucker'sfree and clearexceptforl-D esign stuff.''Sçlonathan''w arned

  Cl-lthatSlw e've gotto be very quietabout,hush hush about''l-D esign cards.

         21.     On August 1,2017, during a consensually recorded conversation,CI-1 m et w ith

  HA N FO RD in San Francisco w here H AN FO RD provided three sam ple key cards,each of which

  wascapableofallowingtheuserts)toconductten (10)Custom treatmentson aspeciticserialized
  Victim 1LA SIK machine. Cl-1provided HANFORD $20,000 asa down paym entin connection

  to a$120,000purchasefor24treatmentcards. Duringthem eeting HANFORD expressedconcern
  as to w hatCl-1 was telling the doctors aboutthe ûûblack''treatm ent cards they w ere selling them .

  HAN FO RD told CI-1,tûY ou know this is illegal,''to w hich C l-1 àcknow ledged he/she w as aw are

  and told HAN FO RD thatitstayed betw een them .

                 On A ugust22,2017,H AN FOR D contacted C l-1 using a new cellphone num ber.

  A llH AN FORD 'S subsequenttelephone calls and textm essagesw ith C1-1 occurred using thisnew

  telephone num ber. The follow ing day, A ugust 23, 2017, H AN FO RD advised C1-1 that 1aw

  enforcem entwasinvestigating them in connection with the V ictim 1 treatm entcards.



                                                  14
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 16 of 23




                On or about Septem ber 17,2017,H AN FORD contacted CI-1 and asked C1-1 for

  Cl-2'scellphone num ber. H AN FO RD said thathe had CI-2'sphonenum ber saved on hisold eell

  phone,butH AN FO RD no longerhas hisold cellphone available.

         24.    On October 7th,2017,C1-1 m etH AN FO RD at an airporthotelin San Francisco.

  Atthe beginning ofthe meeting,HANFORD asked Cl-1 to lifthis/her shirt,apparently so that

  HANFORD couldbe surethatCI-1wasnotwearing awire(consensualrecordingdevice)which
  CI-1 wasin factw earing butwasnotvisible to H A N FORD . HA N FOR D said that,forthe nextsix

  m onths,he w ould sw itch phonesevery six w eeks to tw o m onths. HA N FOR D gave C1-1 nineteen

  (19)treatmentcardsatthismeeting. Eighteen (18)ofthesecardswereforC1-1to selltohis/her
  customers. ln total,these 18 cardswerecapableofallowing theuserts)toperform 900 Custom
  and 900 Standard treatm ents on V ictim 1 LA SIK m achines. The last card w as a sam ple card

  capableofallowingtheuserts)toperfonn 50I-Designtreatments. C1-1gaveHANFORD $15,000
  in cash forthe 18 cards,butstillowed a balance.

         25@    On O ctober26th5 20175 H AN FO RD traveled to Boca Raton w herehe m eetwith C1-15

  who paid HANFORD $17,500 in connection tothetransaction thathad taken place on October7th,

  2017 in San Francisco. This m eeting was consensually recorded by C1-1. D uring the m eeting

  HA N FORD stated he and Cdlonathan''could notacceptpaym entby check due to the investigation

  law enforcem entw asconducting. H AN FO RD advised thatthe doctorin LasV egashad notbought

  any legitimatekey cardsfrom Victim lin overayear. CI-1toldHANFORD thathe/she (Cl-1)
  tells his/her doctors to m aintain an 80/20 ratio, 80% ûtcounterfeit''and 20% authentic V ictim 1

  cards. H AN FO RD suggested Cl-1 start off his/her doctors at 60/40,or even 70/30,but never

  80/20. HANFORD statedthatthey(HANFORD & SUM M ERS)havealwaysfearedthegreedof
  their custom er,the doctors they sellthese tûblack''cards to. H AN D FO RD added that once the

                                                15
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 17 of 23




  doctorsareidentifiedby1aw enforcement,they(HANFORD,SUMM ERS,andCl-1)arenext.
  1 asked HAN FO RD if his/her doctors knew thatthese cards are counterfeit. HA N FOR D replied,

  tûYou have to be bnttally honestwith them and say...you know what motherfuckerl,these are

  illegal,thisisf-
                 ucking illegal.'' HANFORD addedthatCl-1shouldtellthedoctorsthattheywould

  notgetin trouble. H AN FO RD explained,ûtls'or them ,they don'tfuckin'ltnow .You can play the

  stupid card and getaw ay w ith anything you want.'' ln reference to tdlonathan,''H AN FO RD told

  C1-1,1ûlthinkhe(Jonathar1/SUM MERS)purposelykindakeepsmeinthedarkalittlebit'causethe
  less lknow ,ya kno5....''

                                       AnalysisofK ey Cards

                Asdescribed above,Cl-2 gaveSpecialAgentPaganotwo (2)treatmentcardsthat
  lndividual2 had received from HA N FORD . SA Pagano gave these treatm entcards to V ictim 1

  for analysis. V ictim 1 reported that each card had originally been configured to allow 100

  treatm ents on V ictim 1 LA SIK m achines. H ow ever,in the presence of several V ictim 1 senior

  m anagem entem ployees and m yself,a V ictim 1 em ployee rem oved the black painton the frontof

  the cards,and revealed Victim 1 artw ork underneath it. Therefore,V ictim 1 representativesw ith

  w hom 1have spoken believe thatthe card m ay have been stolen from a V ictim 1 facility.

                A llthe treatm ent cards that Cl-1 received from HA N FORD looked sim ilarto the

  cardsthatSA Pagano received from Cl-2. They w ere black on one side and w hite on the other. I

  rem oved the black painton a1lthese cards w ith solvent. ln each case,lfound V ictim l's artw ork

  underneath the paint.

                The black paint on m ost of the cards that H AN FO RD gave C1-1 looked at least

  reasonably professional. How ever,the cardsthatH AN FO RD gave Cl-1 on O ctober 7,2017 w ere

  wrapped togetherin a bundle. The black painton thefrontsofthe cardsw as sm eared and cracked.

                                                16
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 18 of 23




  ln som e cases,black paint from one card had com e off on the back of the next card,although

  Victim l's artwork was notvisible. Itappeared thatthe cards were bundled together when the

  paintw as stillw et. A n em ailfrom on M arch 24,2017 suggests thatthis problem had occun'ed

  before. The em ailwassentfrom the JDT Solutionsaccountto thatsam e account. Thisappears

  to have been a m ethod by which HA N FORD and SU M M ERS com m unicated w ith each other.

  Based on the contentofthe em ail,lbelieve H AN FO RD wrote itto SU M M ERS. The em ailstated

  that Stgolnly one card came outOK,g1thinking they were stillwet when put into sleeves.''
  HAN FO RD said thathe has a couple eards for one dod or,buttûgoing to need ya to m ake another

  card forPhilly.''

         29*     OnAugust3Fd72017andMay14520185IinterviewedRonanLapie(LAPIE)7owner

  andoperatorofSCB Solutions(SCB),locatedinArlington,Virginia. SCB isthesoftwarevendor
  w hich created and developed the treatm entcard system togetherw ith V ictim 1'sin-house engineers

  w hich included SUM M ERS. LA PIE stated that the treatm ent cards are shipped from the

  m anufacturer,CPl Card G roup in Littleton,Colorado,directly to V ictim 1's M ilpitas,Califolm ia

  facility,proxim alto SU M M ER S'residence. 1showed LA PIE the unauthorized ûtblack''treatm ent

  cards that CI-1 had received from HA N FOR D . The black painthad been rem oved from these

  cards,exposing Victim 1 logo and al'twork. LA PIE advised thatthe cards w ere partof a 10,000

  unittestbatch w hich w ere neverplaced into circulation due to a defectin the artw ork on the card.

  LAPIE stated that,dueto the m ultiple layersofencryption and tw o-stage coding thetreatm entcards

  require,itw ould practically im possible for a person to code the cardsunlessthe person had access

  to software located in the card coding departm ent at V ictim 1's M ilpitas facility.He added that

  Sûreverse''engineering w as feasibly im possible due to the m ulti-bitencoding. LA PIE stated SCB

  had never lost nor had been a victim of a thefl involving V ictim 1 blank treatm ent cards. O n

                                                 17
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 19 of 23



  October 10th72017, SpecialAgentPaganoandlinterviewedTim Emight(ENRIGHT),Directorof

  GlobalSecurityforCPICardGroup (CPl),locatedin Littleton,Colorado. SCB contractsCPlto
  m anufacture the cards based on the architecture and engineering SCB has designed. CP1 silk

  screens artwork on one side ofthe card and codes itw ith the 1Stlevelofprogram m ing. The 2nd

  levelofprogram m ing is conducted atV ictim 1's facility. CPl has no control overnor access to

  the 2nd levelofprogramm ing and as such is unable to m ake the card ft
                                                                       m ction on any LASIK

  m achine. EN RIG HT stated thatCPl has never lostorbeen a victim of theftinvolving V ictim 1

  blank treatm entcards. EN RIGH T furtheradvised thateven ifsom eone w asto geta hold ofCP1's

  m anufactured V ictim l blank treatm ent cards,it would be near im possible to code them w ithout

  having to V ictim 1'sproprietary coding softw are. EN RIGH T and CP1staffw ere shown the sam e

  confiscated treatm entcardspreviously shown to LA PIE. EN RIG H T and CPlstaffadvised thatthe

  cards w ere partof a test batch m anufactured by CPI on or about 2011 but were never placed in

  circulation.

         30.     LA PIE provided copies of em ails betw een him self, SUM M ER S, and other

  em ployees of V ictim 1 about the test batch of key cards. On January 30, 2019, SA Pagano

  interviewed SanjelM ishra(M ISHRA),afonnersupervisoratVictim 1whowasaparty to those
  em ails. M ISH RA did notrem em berthe testbatch of cards. H ow ever,he reported thatV ictim l

  practice wasthatnon-perform ing productsw ere eitherdestroyed orreturned to the vendor,and that

  theengineerinchargeoftheprojectmadethatdetermination. lnthiscase,M ISHRA explained,
  SUM M ERSwastheengineerinchargeoftheproject,soSUM M ERSwouldhavedecidedwhatto
  dowiththemisprintedcards. OnFebruary8,2019,SA PaganointerviewedM arkSteen (STEEN),
  w ho w asSUM M ER S'S supervisor atV ictim latthetim e thatSUM M ER S dealtw ith the testbatch

  of cards. STEEN did notrem em berthe testbatch ofcards. H ow ever,he stated that,in the case

                                                18
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 20 of 23




  ofincorrectproductsdelivered by a vendor,the productw ould eitherbe retunzed to the vendor or,

  w ith the agreem ent ofthe vendor,itw ould be scrapped. H e stated thatSU M M ER S w ould have

  been a key person in deciding w hatto do w ith unacceptable key cards.

                                           Search W an-ants

                On D ecem ber 5,2017, agents executed search w arrants at SU M M ERS'S house,

  lndividual 1'spractice,and Individual2's LasV egaspractice.

         32.    ln SU M M ER S'S garage,lfound a spray can of black spray painton top ofa sm all

  w orktable.On the floor nextto the w orktable,l found a key card.The key card w as dam aged'
                                                                                             ,it

  looked like som eone had tried to peelthe V ictim l logo off the card.lt w as not painted black.

  LA PIE latertold m e thatthe card had the corrected V ictim l artw ork on it. Itw asn'tpartofthe

  10,000-card testbatch described above.

         33.    ln a desk draw er in the fam ily room , agents found tw o black cards w ith serial

  num bersw ritten on the back. These cards looked sim ilarto the treatm entcards HA N FORD gave

  Cl-l. LA PIE determ ined thatthese cardsw ere from the testbatch described above.

                In anotherdrawerin the desk,agentsfound 11thumb drives. On two (2)ofthe
  drives,V ictim 1 engineers found a copy ofthe proprietary softw are that V ictim 1 uses to encode

  treatm entcards.

         35. ln themasterbedroom closet,agentsfound four(4)morecards. Two(2)ofthese
  cards w ere V ictim 1 key cards. They w ere notpainted black. LA PIE reported thatone ofthese

  cardsw asfrom thetestbatch described above and the otherw asan ordinary card,w ith thecorrected

  artw ork. The othertw o cards found in the closetw ere a SAM -E and a SA M -C m astercard.

  discussed above,a person needsa SA M -E card in orderto program treatm entcards.



                                                 19
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 21 of 23




                D uring the search,agents interview ed SU M M ERS. He said thathe had w orked at

  V ictim 1forten years,until2014. He said he w asfam iliarwith the chip-em bedded cardsused by

  V ictim 1's laser eye surgery m achines. H e said he did nothave these chip-em bedded cards,nor

  had he taken them from his form er em ployer. H e said that he had ktnever''spray-painted these

  cards. H e said thathe had notprogram m ed any cards since leaving his em ployer. H e said that

  program m ing the key cards would require a SA M -C card and a com puterprogram ,w hich could

  run on any com puter. H e stated thatno cardsto operate them achines orSA M C cardsw ere present

  athis residence. A sdiscussed above,Victim 1 has told SA Pagano and m ys'
                                                                          elfthatprogram m ing

  atreatm entcard actually requiresa SA M -E card,nota SA M -C card. B oth a SA M -C and a SAM -E

  card w ere found in SU M M ERS'Shouse.

         37.    ln January,20l8,lvisited V ictim 1's facility in M ilpitas,CA where staffw as able

  to program a blarlk treatm ent card pulled from their inventory w ith the SA M -E card seized at

  SU M M ERS'residence during the D ecem ber,2017 search w arrant.

         38.    lndividual 1 voluntarily turned overtw o black-and-w hite treatm entcards to agents

  searching his office. In addition, V ictim 1 technicians gave agents instructions on how to

  download from Individual 1's LA SIK m achine data regarding the key cards thathad been used in

  the m achine. A V ictim l technician then analyzed the data. The data show s that lndividual1

  used eight unauthorized treatm ent cards in his m achine,four Standard cards and four Custom .

  Each ofthese cardsoriginally authorized 100 treatm ents. lndividual1 firstuse ofan unauthorized

  treatm entcard,a Custom card,w ason February 13,2015.

         39.    At Individual2's office, agents seized tw o black treatm ent cards. A gents also

  downloaded treatm ent-card data from lndividual2's m achine. The data show ed thatlndividual2



                                                20
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 22 of 23




  used 15 unauthorized Standard treatmentcardsand 20 unauthorized Custom treatm entcards,each

  ofw hich authorized 100 treatm ents.

     FU RTH ER Y OU R A FFIAN T SA Y ETH N A U GH T.
                                                                        A



                                           ROA D N OV A LES,SPECIA L A G EN T
                                           FED ERA L BU REA U O F IN V ESTIG A TION S


                                           SWORN
                                           ON THISANWJUBS
                                                   3 DAY CRI
                                                           OF
                                                            BEMAY
                                                              D TO2019,
                                                                  BEFORE   ME
                                                                       IN W EST
                                                                            ,
                                           PA LM BEA CH ,FLO RID A :


                                                     '
                                                                   )
                                               L.--''cx..-.
                                                          /x..-p t -n--------
                                           HON OR ABLE D AV E LEE BR AN N ON
                                           UN ITED STA TES M A GISTM TE JU D GE




                                             21
Case 9:19-cr-80198-RAR Document 1 Entered on FLSD Docket 05/03/2019 Page 23 of 23



                             UNITED STATES DISTRICT CO URT
                             SO UTHERN DISTRICT OF FLO RIDA
                             CaseNo (0 -:1:z -'p :-
                                    .
                                                  1
  UNITED STATES O F AM ERICA

  VS .

  DANIEL JAM ES SUM M ERS
  THOMASPATRICK HANFOkD,
              Defendants.


                                CRIM INA L COVER SHEET


  1.     Did this m atter originate from a m atter pending in the United States Attorney's
         OfficepriortoAugust9,2013(Mag.JudgeAliciaValle)?               Yes      X    No
  2.     Did this matteroriginate from a matterpending in the Nodhern Region ofthe
         United StatesAttorney's Office priortoAugust8,2014 (Mag.Judge Shaniek
         Maynard)?
               Yes       X     No


                                           Respectfully subm itted,

                                           ARIANA FAJARDO ORSHAN
                                           UNITED STA S ATTO RNEY


                                    BY :
                                           MARC O SBO RNE
                                           ASSISTANT UNITED STATES ATTO RNEY
                                           CourtID No.A5500796
                                           5O0 S.Australian Avenue,Suite 4O0
                                           W estPalm Beach,FL 33401-6235
                                           TeI: (561)820-8711
                                           Fax:(561)820-8777
                                           M osbornea usa.doi.qov
